Citation Nr: 1746936	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  13-36 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral shin splints.  

2.  Entitlement to service connection for allergic rhinitis, claimed as sinus problems. 

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to service-connected orthopedic disabilities.  

4.  Entitlement to service connection for a left knee disability. 


REPRESENTATION

Veteran represented by:	Bryon Dinkla, Accredited Agent


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel
INTRODUCTION

The Veteran served on active duty for training in the National Guard from February 2007 to July 2007 and was called to active duty in support of Operation Iraqi Freedom from July 2009 to August 2010.  He was awarded the Iraq Campaign Medal with Campaign Star, among other service medals and decorations.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2012 RO decision.  

As phrased on the title page of this decision, the Board recharacterized the issue involving entitlement to service connection for GERD, to include consideration of the claim on a secondary basis, to better reflect the information contained in the medical evidence of record.

The issues of entitlement to service connection for a rhinitis/sinusitis, GERD, and a left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

The Board recognizes that the Veteran expressed disagreement with a May 2017 rating decision that denied service connection for sleep apnea.  That issue however is not before the Board at that time as it is currently being developed by the RO and is a part of a separate appeal stream.     


FINDINGS OF FACT

1.  The Veteran was placed on a permanent profile for bilateral shin splints while on active duty and has experienced shin splint symptomatology ever since.

2.  Since the beginning of this claim, the Veteran has been diagnosed and treated for bilateral shin splints.
 
3.  Resolving any reasonable doubt in favor of the Veteran, his current bilateral shin splint disability had its onset during active service. 


CONCLUSION OF LAW

Service connection for bilateral shin splints is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. § 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R § 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

As the Board is granting the service connection claim for bilateral shin splints, the claim is substantiated and there are no further VCAA duties.  38 U.S.C.A. § 5103A (a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim").  

Pertinent Law and Regulations

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

To establish entitlement to compensation for a present disability on a direct basis, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The service connection requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




Analysis

The Veteran in this case seeks service connection for bilateral shin splints.  
The Board initially notes that the Veteran's service treatment records of record appear incomplete.  The STRs contain a couple of medical notes pertaining to the Veteran's period of active duty for training.  Although the Veteran reported to a medical provider that he had experienced pain in his shins as early as 2007, there is no evidence in the claims file showing that bilateral shin splints existed prior to his entrance into active service in Iraq in 2009.  As the claims file does not contain an examination report completed in anticipation of his activation into active service, he is presumed to have been sound at that time.

The Veteran's primary contention is that he currently has bilateral shin splints that are related to his service in Iraq.

The record reflects that during service in Iraq, the Veteran presented to the medical clinic in April 2010 with complaints bilateral shin splints along with back pain beginning in February of the same year.  See Statement of Medical Examination and Duty Status completed in April 2010.

He was seen for a follow-up visit in May 2010 and the assessment again was bilateral shin splints.  In the same month, he was issued a temporary (one month maximum) profile due to bilateral shin splints, as relevant here.  

In May 2010, the Veteran executed a sworn statement for his personnel records to the effect that he was experiencing severe pain in both shins, with a diagnosis of bilateral shin splints.   

Thereafter, in June 2010, he presented for another follow-up visit.  He expressed his concern that despite performing physical therapy exercises for his shin splints, they have not gone away.  On examination of the Veteran's shins, the medical provider assessed tenderness to palpation along the distal one-third posteromedial tibia, bilaterally, and continued the assessment of bilateral shin splints.  The medical provider added that the Veteran's shin splints had been recalcitrant to physical therapy and that he had been diligent with a home exercise program.  Consequently, physical therapy recommended a permanent P2 profile with an alternate event for run on PT test ("no running" profile), and an orthopedic surgeon concurred in this decision. 

In June 2010, the orthopedic surgeon was issued a permanent physical profile, indicating that the Veteran should avoid running for physical fitness test purposes on account of his bilateral shin splints.  

On a post-deployment assessment questionnaire, the Veteran noted that he had been placed on a "no run" profile during deployment and also indicated that he had not experienced that condition prior to his deployment.  He was discharged from active duty in Iraq in August 2010.  

In April 2011, the Veteran submitted to VA a claim of entitlement to service connection for shin splints.

VA treatment records dated in February 2012 reflect that the Veteran sought medical treatment for shin pain.  On evaluation, there was tenderness to palpation of the medial aspect of both tibias (approximately one-third the distance up the tibias).  The physician assessed bilateral anterior shin pain and prescribed physical therapy for bilateral shin splints, as relevant here.  

In connection with this claim, the Veteran was afforded a VA compensation examination in May 2012, where he provided a history of shin splints associated with running.  He reported shin pain as of 2012, when participating in an aggravating activity such as fast-paced walking or running.  Upon VA examination, there was no tenderness to palpation over either tibia.  The examiner reviewed the May 2012 x-ray studies, which showed that the Veteran's tibia and fibula were normal on both sides, and concluded that there was no pathology on examination to support a diagnosis of shin splints at that time.

Nevertheless, for the reasons and bases expressed below, the Board finds that, with resolution of any reasonable doubt in the Veteran's favor, the criteria to establish his service connection claim for bilateral shin splints are met. 

As noted above, pursuant to McClain, service connection may be warranted if there is a disability present at any point during the claim period, even if it is not currently present.  McClain, 21 Vet. App. 319.  Here, the Veteran separated from active service in August 2010 and submitted a claim for service connection approximately 8 months later in April 2011.  Although no shin splint pathology was shown during the May 2012 VA compensation examination, the record shows that just three months prior in February 2012, he sought medical treatment for shin pain and was assessed with bilateral shin splints, for which physical therapy was prescribed.  Thus, with consideration of McClain, and resolving all reasonable doubt in favor of the Veteran, the criteria of a current bilateral shin splint disability are met.   

The Board next finds that the preponderance of the evidence supports a finding that the Veteran had bilateral shin splint symptoms in service and since service separation (i.e., bilateral shin splints were "incurred in" service).  Importantly, the May 2012 VA examiner only determined that bilateral shin splint pathology was not shown during that examination; he did not provide an etiology opinion.  Thus, neither he nor any other medical professional has opined, positively or negatively, as to the relationship between the currently diagnosed bilateral shin splints and the shin splints diagnosed in service.

The Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Although shin splints is not a chronic disease listed under 38 C.F.R. § 3.309 (a), the Board nonetheless finds that the competent evidence weighs in support of a finding that the symptomatology of the Veteran's shin splints diagnosed and treated in service continued from service separation to the present, thus tending to show direct service incurrence.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a), (d).  Indeed, as demonstrated above, the competent evidence of record reflects that shortly after the Veteran was diagnosed with, and treated for, shin splints during active service an orthopedic surgeon concurred with the physical therapy department that a permanent profile for shin symptoms was necessary.  It is reasonable to infer that being placed on a permanent physical profile, after having first being placed on a temporary one, suggests that the Veteran's bilateral shin splints were likely considered chronic in nature.  Moreover, post-service VA treatment records reflect that the Veteran continued to complain of, and seek treatment for, bilateral shin splint symptoms after service separation and importantly since the beginning of this claim.  Thus, the evidence is persuasive in showing that the Veteran's current bilateral shin splint symptoms are related to the in-service diagnosis of shin splints.  That is, the evidence shows that the shin splints were "incurred in" active service.  For these reasons, and resolving any reasonable doubt in the Veteran's favor, the Board finds that the criteria for direct service connection for bilateral shin splints are met.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

ORDER

Service connection for bilateral shin splints is granted.


REMAND

Remand is necessary to afford the Veteran VA compensation examinations to determine the likely etiology of his sinusitis/rhinitis, GERD, and left knee disabilities.  

Inasmuch as the Board is remanding the claim for additional examinations, any outstanding VA medical records should be added to the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of VA medical treatment afforded to the Veteran at the Hunter Holmes McGuire VA Medical Center and at the Fredericksburg Community-Based Outpatient Clinic, and all related clinics, since March 2017 for inclusion in the file.

2.  Then, afford the Veteran an appropriate VA examination to determine the likely etiology of any currently diagnosed sinusitis or rhinitis.  The claims file must be made available to the examiners for review before the examination.  All tests and studies deemed helpful by the examiners should be conducted in conjunction with the examinations.
Although a complete review of the record is imperative, attention is called to the following:

*The Veteran's STRs, including a June 2010 statement indicating that between July 2009 and July 2010, the Veteran was subjected to continuous operational conditions including exposure to human waste, indigenous plants and animals, composite material fires, petrochemical waste and fumes, gases, dust from unknown origins, blood borne pathogens, and airborne pathogens, in addition to infectious diseases.

*The July 2010 post-deployment questionnaire.  

*VA treatment records, and the May 2012 VA examination report reflecting the Veteran's complaint of having experienced nasal drip with congestion upon his return from Iraq.      

After examining the Veteran, the examiner is asked to respond to the following:

(a) Indicate whether rhinitis or sinusitis has been diagnosed since the beginning of the claim, and also whether it is shown during the requested examination.   If it is determined that rhinitis has since resolved, please explain why that is so.

(b) Regardless of whether or not it has resolved, for ANY rhinitis and/or sinusitis diagnosed since the beginning of the claim, provide an opinion as to whether it had its onset during active service or is otherwise related to it, including the various environmental exposures experienced during service in Iraq.

The examiner should consider all pertinent medical facts and generally-accepted medical principles in forming these conclusions.  The complete rationale for all opinions reached should be fully explained.

3.  Afford the Veteran an orthopedic examination to determine the likely etiology of his currently diagnosed left knee disabilities.  The claims file must be made available to the examiner for review before the examination.  All tests and studies deemed helpful by the examiner should be conducted in conjunction with the examination.

After examining the Veteran and reviewing his claims file, the examiner is asked to:

(a) Confirm any left knee disabilities currently shown, including chondromalacia patella, meniscus tear, and chondromalacia patella.

(b) For each left knee disability currently shown, provide an opinion as to whether it had its onset during active service or is otherwise related to it.   

(c) For each left knee disability currently shown, provide an opinion as to whether it is proximately due to, OR aggravated by any service-connected disability, particularly to include the back and shin splint disabilities.   

The examiner should consider all pertinent medical facts and generally-accepted medical principles in forming these conclusions.  The complete rationale for all opinions reached should be fully explained.

4.  Afford the Veteran an appropriate VA examination to determine the likely etiology of currently diagnosed GERD.  The claims file must be made available to the examiners for review before the examination.  All tests and studies deemed helpful by the examiners should be conducted in conjunction with the examinations.

Although a complete review of the record is imperative, attention is called to the following:

*A June 2011 VA Iraqi combat screening reflecting the Veteran's reports of having experienced acid reflux and heartburn.  

*A September 2011 VA primary care visit note reflecting the care provider's assessment that the Veteran had GERD, "likely due to NSAID [nonsteroidal anti-inflammatory drugs] use."  The provider suggested that the Veteran should try a prescription drug for his reflux symptoms "while on NSAID's."  

* The May 2012 VA examination report noting the Veteran's report of having experienced pain and burning in his chest upon his return from Iraq.  See also December 2012 NOD.

After examining the Veteran, the examiner is asked to respond to the following:

(a) Indicate the likely onset of the Veteran's GERD. .  

(b) Provide an opinion as to whether the current GERD had its onset during active service or is otherwise related to it, including any environmental exposures the Veteran experienced in Iraq.

(c)  Clearly indicate whether the Veteran has been prescribed NSAIDs for any service-connected disability, and specify which disability that is.  

(d)  Provide an opinion as to whether the current GERD is proximately due to, or caused by, any use of NSAIDs, or any other medication, prescribed for any service-connected disability.  In doing so, address and reconcile the opinion with the September 2011 VA medical notes, as described above.

(e) Provide an opinion as to whether the current GERD is aggravated by any use of NSAIDs, or any other medication, prescribed for any service-connected disability.

The examiner should consider all pertinent medical facts and generally-accepted medical principles in forming these conclusions.  The complete rationale for all opinions reached should be fully explained.

5.  After the development requested above has been completed, the RO should again review the record.  If any benefit sought on appeal remains denied, the Veteran and his agent should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


